PER CURIAM.
The defendant appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We find that only one of the defendant’s points merits discussion and reversal. It is argued by the defendant that the lower court improperly imposed four consecutive three-year minimum mandatory sentences. See Palmer v. State, 438 So.2d 1 (Fla.1983). This court cannot determine on the record before us whether or not the convictions involved here arose out of the same criminal transaction. Accordingly, we reverse and remand this matter to the trial court for the purpose of attaching portions of the record which would demonstrate that the dictates of Palmer have been complied with, or to modify the consecutive minimum mandatory sentences to conform to the law as announced in Palmer if necessary.
Reversed and remanded.